Case 1:19-cv-03696 Document 2 Filed 12/11/19 Page 1of1

CO-386
10/2018

United States District Court
For the District of Columbia

Dallas Safari Club, et al. )
)
)
- ane )

vs Plaintiff ) Civil Action No. 19-cv-3696
David Bernhardt et al.
)
)
Defendant )

CERTIFICATE RULE LCvR 26.1

 

I, the undersigned, counsel of record for Dallas Safari Club certify that to the best of my knowledge and

belief, the following are parent companies, subsidiaries or affiliates of Dallas Safari Club which have

any outstanding securities in the hands of the public:

None.

These representations are made in order that judges of this court may determine the need for recusal.

Attorney of Rgcor

 

_ Signature "Ses

DC Bar 388678 George L. Lyon, Jr
BAR IDENTIFICATION NO. Print Name

 

1929 Biltmore Street NW

 

 

Address
Washington, DC 20009
City State Zip Code

202-669-0442

Phone Number
